70 F.3d 118
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Neil SCHLEEPER, Appellant,v.Michael GROOSE, Appellee.
No. 95-2145EM.
United States Court of Appeals, Eighth Circuit.
Submitted:  Nov. 2, 1995.Filed:  Nov. 13, 1995.

Before FAGG, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Neil Schleeper appeals the district court's denial of his Federal Rule of Civil Procedure 60(b) motion.  Schleeper is not entitled to relief based on the case he cites.  See Branch v. Turner, 37 F.3d 371, 374 (8th Cir.1994), rev'd sub nom.  Goeke v. Branch, 115 S. Ct. 1275, 1276-78 (1995) (per curiam).  The district court did not abuse its discretion in denying Schleeper's motion.  We affirm.